Appellant was convicted of passing a forged instrument, and his punishment assessed at two years confinement in the penitentiary.
This is a companion case to those of Numbers 6164 and 6162, decided by this court upon last opinion day.
Appellant was charged in this case with forgery and passing a forged check purporting to be drawn by C.A. Morris. The indictment complies with the law. There is no statement of facts. There are some bills of exception appearing in the record in this case complaining of the failure of the court to give certain special charges. They are practically identical with the charges requested in cause Number 6162, decided heretofore by this court, and if they could be considered in the absence of a statement of facts, the questions raised have already been decided adversely to the contention of appellant in the opinion in Number 6162, to which reference is made.
Finding no error in the record, the judgment is affirmed.
Affirmed. *Page 65